DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-9, and 21 are rejected.
Response to Arguments1
102/103
Applicant submits that the language of “tax authority node” which “has an authority to generate” is not taught. Rm. at 9–10. Ginter discloses taxes as follows: (col. 261 ll. 60-67 to col. 262 ll. 1-31 (discussing taxes)). With respect to controls, Ginter teaches an VDE admin node which sets up controls and rules as follows: (Fig. 2 Item 116; col. 56 ll. 30-40, col. 56 ll. 55-67).
The rejection under 103 in turn into a 102 rejection based on a new claim construction below. As such, new grounds of rejection.
Drawings
For Fig. 1 originally filed:
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the operations performed by the master node and multiple member nodes must be shown or the feature(s) canceled from the claim(s).  Put another way, the non-descriptive arrows in Fig. 1 one are not accepted by Examiner and operations with numbering should be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Comments
Claim 1 is annotated as follows:
A security electronic file processing system, comprising a master node and at least one member node, wherein the master node and each of the at least one member node, each as independent block respectively, are connected to each other to form a block chain;
[(a)] the master node is configured to generate a security electronic file based on a security electronic file generation request from any member node, and transmit the generated security electronic file to a member node specified by the security electronic file generation request,
wherein the master node is a tax authority node and the security electronic file is an electronic invoice;
[(b)] each of the at least one member node is capable of constructing the security electronic 
[(c)] the at least one member node is further capable of receiving a security electronic file from the master node, and is capable of performing operations on the security electronic file through data communication with another member node;
[(d)] wherein among all nodes in the security electronic file processing system, only the master
node has an authority to generate the security electronic file;
[(e)] wherein the operations on the security electronic file comprise transferring ownership of the security electronic file and performing a resource transfer operation associated with the security electronic file.
(end.)

Individual Terms
Claim
Evidence
BRI
Invoice
PGPUB 0039, 0044, 0050, 0055. Spec. does not provide any special meaning to invoice. Examiner is using dictionary.com to establish a sharp meaning, see https://www.dictionary.com/browse/invoice
an bill for goods or services
Security File
Defined by Invoice in claim 1.
invoice
Master node
Defined by “tax authority node” in claim 1
Tax authority node



Construction

Claim Element
Evidence
BRI
A security electronic file processing system, comprising a master node and at least one member node, wherein the master node and each of the at least one member node, each as independent block respectively, are connected to each other to form a block chain;
The language of “connect” and its variants appear 19 times, see, e.g., PGPUB at 0039, 0043 et seq. See also Fig. 1 (showing arrows with boxes). This is taken as operatively or communicatively coupled.
“[I]ndependent block” is taken as separate blocks.
Security file is discussed above.
A invoice processing system, comprising a tax authority node (“TAN”) and at least one member node, wherein the master node and each of the at least one member node, each as separate blocks, are connected to each other to form a block chain;
[(a)] the master node is configured to generate a security electronic file based on a security electronic file generation request from any member node, and transmit the generated security electronic file to a member node specified by the security electronic file generation request, wherein the master node is a tax authority node and the security electronic file is an electronic invoice;
Claim as whole. The master node is a tax authority node. The security file is the invoice.
the TAN is configured to generate an invoice based on an invoice request from any member node, and transmit the generated invoice to a member node specified by the generated invoice request;
[(b)] each of the at least one member node is capable of constructing the security electronic file generation request based on an occurrence of a trigger event, and transmitting the security electronic file generation request to the master node; and
“trigger event” is found in 0023, 0039, 0050. This is just taken as an “event” or “occurrence.”
“construct” is found in 0029 et seq. This is taken as generating.
each of the at least one member node is capable of (i) generating an invoice request based on an event, and (ii) transmitting the security electronic file generation request to the master node; and
[(c)] the at least one member node is further capable of receiving a security electronic file from the master node, and is capable of performing operations on the security electronic file through data communication with another member node;
“capable” and its variant show at least 33 times. This is prolix language. Take as “able to.”
each of the at least one member node is capable of (iii) receiving an invoice from the master node, and (iv) performing operations on invoice by communicating with another member node;
[(d)] wherein among all nodes in the security electronic file processing system, only the master node has an authority to generate the security electronic file;
Claim 2, 12 (originally filed).
wherein among all nodes in the invoice processing system, only the TAN is capable of generating the invoice;


Conclusion as a Whole

For the purposes of §§101 and 103, Examiner is taking language as a whole from each element listed above, which were previously viewed in isolation, as follows:

An invoice processing system, comprising a tax authority node (“TAN”) and at least one member node, wherein the master node and each of the at least one member node, each as separate blocks, are connected to each other to form a block chain;
(a) the TAN is configured to:
(i) generate an invoice based on an invoice request from any member node, and 
(ii) transmit the generated invoice to a member node specified by the generated invoice request, wherein only the TAN is capable of generating the invoice;[2]
(b) each of the at least one-member node is configured to:
(i) generating an invoice request based on an event, 
(ii) transmitting the invoice generation request to the master node,
(iii) receiving an invoice from the master node, and 
(iv) performing operations on the invoice by communicating with another member node.
(end.)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under BRI, the claims are directed towards processing an invoice, see instant Claim 1 at preamble, which is an abstract idea of organizing human activity. Under the construction proposed by Examiner, the claims recite “[a]n invoice processing system, comprising a tax authority...(“TAN”) and at least one member..., wherein the master...and each of the at least one member..., each as separate blocks, are connected to each other to form a block chain;(a) the TAN is configured to:(i) generate an invoice based on an invoice request from any member..., and (ii) transmit the generated invoice to a member...specified by the generated invoice request, wherein only the TAN is capable of generating the invoice; (b) each of the at least one-member is capable of:(i) generating an invoice request based on an event, (ii) transmitting the invoice generation request to the master...,(iii) receiving an invoice from the master..., and (iv) performing operations on invoice by communicating with another member” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Examiner is also relying on PEG 2019 monopolistic analysis. For example, the last element of “performing operations” is broad language in light of the Spec. PGPUB (0044) discloses a species of “reimbursement”. However, it is clear that “perform operations” in light of the Spec. is at a high level. Simply put, Applicant is attempting to own any/all means of achieving a result and is using the computer as a pass through.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the nodes related to the master and members merely uses a computer as a tool to perform an abstract idea. Specifically, the nodes related to the master and members performs the steps or functions of “[a]n invoice processing system, comprising a tax authority...(“TAN”) and at least one member..., wherein the master...and each of the at least one member..., each as separate blocks, are connected to each other to form a block chain;(a) the TAN is configured to:(i) generate an invoice based on an invoice request from any member..., and (ii) transmit the generated invoice to a member...specified by the generated invoice request, wherein only the TAN is capable of generating the invoice; (b) each of the at least one-member is capable of:(i) generating an invoice request based on an event, (ii) transmitting the security electronic file generation request to the master...,(iii) receiving an invoice from the master..., and (iv) performing operations on invoice by communicating with another member” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. 
Simply put, there is no improvement to any individual computer or the computer system as a whole. The subject matter is at a high level without the disclosure of any technical details.

    PNG
    media_image1.png
    317
    354
    media_image1.png
    Greyscale

Figure 1 reproduced from Spec. at Fig. 1.
Further, in view of Remarks (07/19/2021) at 9, Applicant submitted that the newly language of “tax authority node,” inter alia, distinguished itself from the prior art. This newly added language only cuts in the direction of the abstract for tax strategies. As such, there is no improvement to computer technology.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “[a]n invoice processing system, comprising a tax authority...(“TAN”) and at least one member..., wherein the master...and each of the at least one member..., each as separate blocks, are connected to each other to form a block chain;(a) the TAN is configured to:(i) generate an invoice based on an invoice request from any member..., and (ii) transmit the generated invoice to a member...specified by the generated invoice request, wherein only the TAN is capable of generating the invoice; (b) each of the at least one-member is capable of:(i) generating an invoice request based on an event, (ii) transmitting the security electronic file generation request to the master...,(iii) receiving an invoice from the master..., and (iv) performing operations on invoice by communicating with another member” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the nodes related to the master and members performs the steps or functions of “[a]n invoice processing system, comprising a tax authority...(“TAN”) and at least one member..., wherein the master...and each of the at least one member..., each as separate blocks, are connected to each other to form a block chain;(a) the TAN is configured to:(i) generate an invoice based on an invoice request from any member..., and (ii) transmit the generated invoice to a member...specified by the generated invoice request, wherein only the TAN is capable of generating the invoice; (b) each of the at least one-member is capable of:(i) generating an invoice request based on an event, (ii) transmitting the security electronic file generation request to the master...,(iii) receiving an invoice from the master..., and (iv) performing operations on invoice by communicating with another member”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of organizing human activity. Claim 3 includes encryption which does not improve the process. Claims 4/5/6 drills down further in business interactions. Claims 7/8 recite looking at the file. Claim 9 just verifies an invoice. Claim 21 just transfer the file. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US5892900) (“Ginter”).

1. (Currently Amended) An invoice processing system, comprising a tax authority node (“TAN”) (col. 261 ll. 60-67 to col. 262 ll. 1-31 (discussing taxes)) and at least one member node (Fig. 41d (showing nodes); col. 178 ll. 51-67 (explaining nodes with methods)) (Note: The TAN is not structurally different from the member nodes. The TAN is defined by the computer functions it performs associated with invoice generation which is taught below.), wherein the master node and each of the at least one member node, each as separate blocks (Fig. 41d (showing nodes); col. 177 ll. 45 to col 178 ll. 67 (explaining nodes with methods)), are connected to each other to form a block chain (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25);
(a) the TAN is configured to:
(i) generate an invoice based on an invoice request from any member node (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods), and (Fig. 49 Items “Meter Value” and “Billing Amount.”) (Note: Fig. 41d shows methods such as “Grant Budget” and “More Budget.” These are flexible general methods. Fig. 41b show plain “Event and optional information” for methods.” Note 2: Examiner is using the billing method in the flexible framework to teach the invoice.)
(ii) transmit the generated invoice to a member node specified by the generated invoice request (col. 188 ll. 38-63; see also Fig. 2 (showing content creator 102)) (discussing billing method functions such as “allow a content creator 102 to expect a payment”), wherein only the TAN is capable of generating the invoice (col. 56 ll. 55-67) (Note: The VDE admin 116 sets up all the rules and controls, see Fig. 2 Item 116. Also, in one embodiment, the VDE Admin (which is also the Financial Clearinghouse) “generate[s] a bill and send[s] it to the content user,” see col. 56 ll. 30-40.);
(b) each of the at least one-member node is configured to:
(i) generating an invoice request based on an event (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods), 
(ii) transmitting the security electronic file generation request to the master node (col. 177 l. 45 to col. 178 l. 10) (discussing response/request framework for methods),
(iii) receiving an invoice from the master node, and (col. 188 ll. 38-63; see also Fig. 2 (showing content creator 102)) (discussing billing method functions such as “allow a content creator 102 to expect a payment”)
(iv) performing operations on the invoice by communicating with another member node (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”).
3.	(Currently Amended) The security electronic file processing system according to claim 1, wherein the security electronic file is transmitted in an encrypted manner (col. 207 ll. 45-66 (encryption with VDE)) between relevant nodes of the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”).

4.	(Original) The security electronic file processing system according to claim 3, the at least one member node can be associated with a business entity and/or an individual, i.e., the business entity and/or the individual (col. 2 ll. 21-56, col. 280 ll. 7-60) are accessible to the block chain (Fig. 41c Items 600(A-C); col. 179 ll. “chain of control”) via one or more of the at least one member node (col. 283 ll. 35-67 “A VDE node….object’s distributors, object creators, client admins….”).

5.	(Original) The security electronic file processing system according to claim 4, wherein after the business entity being connected into the block chain via one or more of the at least one member node, the business entity can construct and send the security electronic file generation request via the member node(s) (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

6.	(Original) The security electronic file processing system according to claim 5, wherein after the individual being connected into the block chain via one or more of the at least one member node, the individual can receive the security electronic file via the member node(s), and can perform operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Same section taught as above. Duplicative language.) through data communication with the member node(s) accessed by the business entity (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

7.	(Original) The security electronic file processing system according to claim 6, wherein the business entity is capable of querying and browsing (Note: The language of “querying and browsing” does not have any narrow meaning in the Spec. For example, PGPUB (0056, 0057) cursorily uses this language in a broad context. Examiner is taking this as receiving and viewing an invoice, see, e.g, Fig. 72B) (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills)) the security electronic file associated therewith via the member node (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

8.	(Original) The security electronic file processing system according to claim 7, wherein the individual is capable of querying and browsing the security electronic file (Fig. 72B) associated therewith via the member node  (col. 281 ll. 10-30 “innate ability to participate in any role”, col. 281 ll. 45-67 “proxy”).

9.	(Original) The security electronic file processing system according to claim 8, wherein before performing operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”), the member node accessed by the business entity is capable of verifying the validity (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25) (Note: PGPUB 0058 does not provide any meaning for “validity” for the invoice, which is the security file. As such, the chain of control is sufficient to teach this broad language.) of the security electronic file, and the operations on the security electronic file (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)) (Note: Examiner is using a payment to the Financial Institution to teach this limitation. PGPUB (0044) gives a species of “reimbursement.”) are actually performed only after the verification is passed (col. 178 ll. 10-15 (“chain of handling and control”); see also col. 6 ll. 14-25).

21. (New) The security electronic file processing system according to claim 1, wherein transferring the ownership (col. 178 ll. 10-15 (“chain of handling and control”) (Note: The language of “ownership” is not given any narrow meaning in light of the Spec. For example, 0059 of the PGPUB cursorily uses this language in a broad context. As such, the chain of handling in Ginter is sufficient.) of the security electronic file and performing the resource transfer operation (Note: “resource transfer operation” is not given any narrow meaning in the Spec. This is a payment.) associated with the security electronic file are performed as a reimbursement process of the electronic invoice (col. 56 ll. 30-40, col. 188 ll. 38-60 (discussing payment with bills), col. 230 ll. 38-55 (same)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US20190288850 Beecham (directed towards blockchain file management system)
US7765581 Caronni (directed towards nodes for security)
US20040010701A1 Umebayashi (directed towards file management system)
US20080244030 Leitheiser (directed towards nodes within security system)
US20140075577A1 Lee (directed towards client-server model for document protection)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Remarks (04/06/2021) are herein referred to as “Rm.”
        2 Element (d) was moved up and subsumed into (a) for readability reasons.